Opinion issued August 22, 2002

 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00844-CV
____________

IN RE CHARLES DAVIS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	Relator filed in this Court a pro se petition for writ of mandamus asking that
we order respondent (1) to rule on a pro se motion for appointment of counsel and
forensic DNA testing of evidence that he filed in the district court.
	The petition does not include a certificate of service indicating that a copy
was served on respondent.  See Tex. R. App. P. 9.5.
	The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.   Tex. R. App. P. 47.
1.    	Respondent is the Honorable Denise Collins, Judge, 208th District Court,
Harris County.